            Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 1 of 33



1    Mark A. Kleiman (SBN 115919)
     KLEIMAN / RAJARAM
2
     2907 Stanford Ave. Venice, CA 90292
3    Telephone: (310) 306-8094
     Facsimile: (310) 306-8491
4    Email: mkleiman@quitam.org
5    Ben Gharagozli (SBN 272302)
     Law Offices of Ben Gharagozli
6
     2907 Stanford Avenue
7    Marina del Rey, California 90292
     Telephone: (661) 607-4665
8    Facsimile: (855) 628-5517
     Email: ben.gharagozli@gmail.com
9

10

11                                  UNITED STATES DISTRICT COURT
12                                 NORTHERN DISTRICT OF CALIFORNIA
13

14    OMAR ABDULAZIZ,                                        ) Case No.:
                                                             )
                      Plaintiff,
15                                                           ) COMPLAINT AND DEMAND FOR
                      v.
                                                             ) JURY TRIAL
16
                                                             )
      TWITTER, Inc..; McKINSEY & Co.; and
17                                                           )
      DOES 1-10; inclusive,
                                                             )
18                Defendants.                                )
      _______________________________________                )
19

20
             1.    This is an action to vindicate the rights of Omar Abdulaziz, a political refugee
21
     who has been granted political asylum in Canada from the despotic regime in the Kingdom of
22
     Saudi Arabia (“KSA”). Because of the tremendous wealth of key figures in KSA, major
23
     corporations have enabled, collaborated with, and turned a blind eye to KSA’s efforts to
24
     suppress, torture, falsely imprison, terrorize, and murder dissenters both within Saudi Arabia
25
     and around the world. Twitter, Inc., and McKinsey & Co. have individually invaded Plaintiff’s
26
     privacy and exposed him, his family members, friends and political associates to
27
     imprisonment, torture, and even death.
28

      ____________________________________________________________________________________________________
                                    COMPLAINT AND DEMAND FOR JURY TRIAL

     Case No. __                                   1
            Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 2 of 33



1                                                 PARTIES
2            2.     Plaintiff Omar Abdulaziz (hereinafter “Plaintiff”) is a graduate student and
3    political dissident who has been granted asylum in Canada because he faced likely persecution
4    were he to return to his native country, Saudi Arabia.
5            3.     Defendant Twitter, Inc., (hereinafter “Twitter”) is incorporated in Delaware with
6    its headquarters in San Francisco, California. In 2011 Saudi Prince Alwaleed Bin Talal
7    purchased $300 million worth of stock in Twitter. In 2015 Bin Talal made an additional
8    investment, owning 5.2% of the company, more than Twitter’s founder and CEO.
9            4.    Defendant McKinsey & Co. (hereinafter “McKinsey”) describes itself as an
10   incorporated partnership established in the State of Illinois. It does have offices in and
11   transacts business in San Francisco, California and Redwood City, California.
12           5.    The true and identity of each defendant denominated as a “Doe” is unknown to
13   plaintiff at this time, so said defendants are sued in this capacity. As each such defendant
14   becomes known to Plaintiff he shall seek leave amend this Complaint to set forth that
15   defendant’s true identity.
16

17                                            JURISDICTION
18           6.    Jurisdiction is proper because this action includes claims that Twitter violated or
19   ratified it’s employee’s violation of the Stored Communications Act, 18 U.S.C. §2701, et. seq.
20           7.    To the extent that the conduct giving rise to this action also implicates state law
21   claims, this Court is requested to exercise supplemental jurisdiction over those claims pursuant
22   to 28 U.S.C. §1367. Alternatively, diversity jurisdiction exists pursuant to 28 U.S.C. §1332.
23

24                                                 VENUE
25           8.    Venue is proper in this district under 28 U.S.C. §1391(b) because a substantial
26   part of the events or omissions giving rise to this action occurred in this district.
27

28

      ____________________________________________________________________________________________________
                                   COMPLAINT AND DEMAND FOR JURY TRIAL

     Case No. __                                    2
            Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 3 of 33



1                                      FACTUAL ALLEGATIONS
2            9.    In 2009 Plaintiff moved from Saudi Arabia to Canada after he was admitted to
3    study at a Canadian university. While he was in Montreal as a student, Plaintiff, who is
4    talented in the use of social media, began to discuss the internal political affairs of KSA.
5    Plaintiff began to provide political commentary using Twitter and other media websites. His
6    main contribution was criticism of the way the country was run, criticism of the royal family,
7    corruption, and the foreign policy of KSA. Plaintiff was especially vocal about the grave
8    violations of human rights in KSA, the disregard for Saudi citizens, and their rights and
9    freedoms.
10           10.   Saudi authorities retaliated by harassing Plaintiff. As a result, Plaintiff applied
11   for asylum in Canada on or about December 31, 2013. The application was approved on
12   February 21, 2014.
13           11.   In response to this political persecution, Plaintiff increased his political activities
14   as a harsh critic of the rule of KSA, and he was especially popular among the youth in Saudi
15   Arabia. Today Plaintiff has over 400,000 followers on Twitter and the over 163,000
16   subscribers on YouTube channel he runs and on which he broadcasts his political views. In
17   addition, Plaintiff contributes to and manages, together with other pro-democracy activities, a
18   number of websites, Twitter accounts and YouTube channels.
19           12.     Plaintiff was also a close friend of Jamal Khashoggi who was murdered in
20   Istanbul in the beginning of October 2018 by a group of assassins related to the security and
21   intelligence services of KSA. After Mr. Khashoggi left Saudi Arabia and moved to the United
22   States, a friendship developed between plaintiff and Mr. Khashoggi. The two started to
23   cooperate on a range of political activities with the objective of targeting public opinion in Saudi
24   Arabia. The political partnership became stronger and the two cooperated on various projects.
25   However, most of the projects did not materialize because this partnership and friendship was
26   suddenly cut short when Mr. Khashoggi was brutally murdered in the Saudi Consulate in
27   Istanbul, Turkey.
28

      ____________________________________________________________________________________________________
                                  COMPLAINT AND DEMAND FOR JURY TRIAL

     Case No. __                                    3
              Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 4 of 33



1              13.     Plaintiff has been recognized as one of the most influential voices contributing to
2    the shaping of public opinion in KSA, especially among the youth. In December 2016 or
3    January 2017, McKinsey identified Plaintiff as one of the top three voices shaping public
4    opinion about developments in KSA. The other two individuals were Mr. Khaled Al-Alkami
5    and an individual named “Ahmad.” A true and accurate copy of what Plaintiff believes is the
6    McKinsey’s report is attached as Exhibit A. McKinsey provided a copy of this report to MBS.
7              14.     McKinsey has played a critical role in MBS’ drive to consolidate power in KSA.
8    McKinsey has earned many millions of dollars in projects in Saudi Arabia. Between 2010 and
9    2016, McKinsey’s project portfolio in Saudi Arabia has grown exponentially. McKinsey has
10   directly advised government agencies in KSA to the point that KSA’s Ministry of Planning has
11   acquired the nickname “Ministry of McKinsey” by some Saudis, including KSA’s royal court.
12   In 2017, McKinsey purchased a politically connected Saudi consultancy, which added 140 more
13   employees to McKinsey’s already 300 employees in the region.
14             15.    McKinsey has maintained an office in Riyadh, the capitol of Saudi Arabia. The
15   company’s website boasts that its “Saudi Arabia Practice helps Saudi leaders.”
16             16.    The Brookings Institute attributes “the Kingdom’s new economic direction” and
17   a major government cabinet reshuffling of high-ranking government ministers to McKinsey .
18   MBS himself has admitted that “McKinsey participates with us in many studies.” McKinsey
19   prepared a December 2015 report entitled “Moving Saudi Arabia’s Economy Beyond Oil.”
20   That December 2015 1 report outlines an ambitious blueprint for KSA’s economic
21   transformation and diversification away from oil. In what the Brookings Institute refers to as a
22   “glaring omission,” the December 2015 report fails to sufficiently explain how KSA “will be
23   able to change the mindset of everyday Saudi Arabia citizens, who have long been accustomed
24   to state largesse that included fuel subsidies, loans, free land, and public sector jobs.” The
25   Brookings Institute goes on to insist that this is a “key issue” and questions how everyday
26

27
     1
      The Brookings Institute argues that the December 2015 report inspired MBS’s report entitled
28   “Saudi Arabia’s Vision 2030”.
         ____________________________________________________________________________________________________
                                     COMPLAINT AND DEMAND FOR JURY TRIAL

     Case No. __                                      4
            Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 5 of 33



1    citizens in Saudi Arabia will react to the reforms, referencing public discontent to a number of
2    higher utility prices, which led to King Salman firing the water minister to appease the public.
3    McKinsey’s PowerPoint report, which identified Plaintiff as one of the three loudest voices of
4    discontent against KSA’s policies sought to “gauge citizen sentiment on recent austerity
5    measures announced in KSA” by closely analyzing “data from twitter feed.” In other words,
6    McKinsey’s PowerPoint presentation filled a crucial blank space in how KSA would be able to
7    pursue delicate and important economic reforms by identifying those who were spreading the
8    most criticism of such reforms.
9            17.   A New York Times article published on October 20, 2018, after the McKinsey
10   report was issued, Mr. Alkami was arrested, based on accounts by the Saudi human rights
11   group, ALQST.
12           18.   It was not until the publication of the October 20, 2018 New York Times article
13   that Plaintiff learned that a suspected KSA agent had used the computer access Twitter had
14   granted him to hack into Plaintiff’s confidential information.
15           19.   In mid May 2018, two individuals working for KSA contacted Plaintiff and
16   asked to meet him. Throughout a series of meetings with Plaintiff, these two individuals
17   identified themselves as agents of the Crown Prince, Mohammad Bin Salman (“MBS”).
18   According to a number of different reports, MBS was the one who gave the order to murder
19   Mr. Khashoggi. The two agents also indicated that they were operating on orders from Saud
20   Al-Qahtani, who was until recently, a senior strategic advisor to MBS until he was dismissed
21   after the murder of Mr. Khashoggi, because his name was entangled with the murder.
22           20.   On or about June 29, 2015, Al-Qahtani had emailed a hacking company to ask
23   about its service. Shortly after that, Khashoggi and other Saudi dissidents were subjected to
24   massive Twitter attacks.
25           21.   The two agents indicated to Plaintiff that MBS was not happy with Plaintiff’s
26   political activities and criticisms against KSA in general and MBS in particular. The two
27

28

      ____________________________________________________________________________________________________
                                  COMPLAINT AND DEMAND FOR JURY TRIAL

     Case No. __                                   5
              Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 6 of 33



1    agents demanded (a) that Plaintiff stop his criticism of KSA and MBS; (b) that Plaintiff return
2    to Saudi Arabia and return to his family and friends or return and go to prison.
3              22.    During the meetings, the two agents demanded that Plaintiff accompany them to
4    the Saudi embassy in Ottawa to continue the discussions. During the meetings, KSA agents
5    brought Plaintiff’s younger brother into the room as a message that they can reach and harm
6    Plaintiff’s family. Plaintiff did not accede to the agents’ demand that he go to the Saudi
7    embassy in Ottawa. It should be noted that assassins working for KSA murdered Mr.
8    Khashoggi in a Saudi embassy just a few months later. Plaintiff also rejected the two agents’
9    demand that he return to Saudi Arabia.
10             23.   After the meetings with the two agents, Plaintiff continued his political activities
11   and his friendship with Mr. Khashoggi grew closer. In June and July 2018, plaintiff worked
12   with Mr. Khashoggi on the “electronic bees” project, which was intended to organize the large
13   number of Saudi opposition activists to use Twitter in order to deal with what is called as
14   “electronic flies” 2. Indeed, Mr. Khashoggi transferred $5,000 to Plaintiff to support the
15   “electronic bees” project.
16             24.    On or about June 23, 2018, agents acting on behalf of KSA using Pegasus
17   software developed by N.S.O Technologies Ltd. And Q Cyber Technologies Ltd., remotely
18   planted malware on Plaintiff’s phone.
19             25.    Subsequently at the end of July 2018 and early August 2018, authorities acting
20   on behalf of KSA increased their harassment campaign. KSA security forces raided Plaintiff’s
21   family home in Jeddah in the middle of the night using search dogs and conducted humiliating
22   searches of the house. Two of Plaintiff’s brothers were arrested and are still in prison without
23   having been charged or receiving a trial. Security personnel acting on behalf of KSA have
24   been torturing plaintiff’s brothers who are in detention to pressure Plaintiff to stop his activism.
25

26

27
     2
      “Electronic flies” is a group of Twitter activists who take their orders from the Saudi authorities
     and whose objectives are (1) to attack opposition activities; (2) to smear them; (3) to praise
28   decisions and actions of MBS.
         ____________________________________________________________________________________________________
                                     COMPLAINT AND DEMAND FOR JURY TRIAL

     Case No. __                                      6
            Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 7 of 33



1    According to a report by Amnesty International, such conduct is consistent with KSA security
2    personnel’s mistreatment of imprisoned activists.
3            26.    During the first few days of his imprisonment, KSA security personnel would
4    take Plaintiff’s younger brother out of his detention cell and ordered him to call Plaintiff to beg
5    Plaintiff to stop his political activities. They specifically mentioned the “electronic bees”
6    project, which the plaintiff worked on with the late Jamal Khashoggi and a small number of
7    trusted close friends. That these KSA security personnel knew about Plaintiff’s work to this
8    level of detail was shocking to Plaintiff. Up until then Plaintiff had been unaware that KSA
9    had been spying on him using the Pegasus system on his phone.
10           27.     Dozens of Plaintiff’s friends who live in Saudi Arabia have also been arrested,
11   tortured and subjected to inhumane and humiliating treatment even though most of them are
12   not involved or even interested in politics. KSA security personnel have done this to pressure
13   Plaintiff to stop his political activities.
14           28.    In mid-August 2018, Plaintiff was informed by Citizens Lab, which is part of the
15   University of Toronto, that all of the information on his phone had been compromised by
16   means of the installation of Pegasus malware.
17           29.     On October 2, 2018, Mr. Khashoggi entered the Saudi Consulate in Istanbul,
18   Turkey, never to exit. It was subsequently discovered that Mr. Khashoggi had been murdered
19   by an assassination team sent by KSA (specifically by MBS). Mr. Khashoggi, who
20   championed democracy, human rights and anti-corruption efforts, had been a fierce critic of
21   KSA.
22           30.     The collaboration between Plaintiff and Mr. Khashoggi had the potential to build
23   a broad political movement for democratic reform in Saudi Arabia. Due to hacking Plaintiff’s
24   phone, KSA was aware of the collaboration between Plaintiff and Mr. Khashoggi.
25           31.     KSA agents continue to pressure Plaintiff to stop his political activities.
26           32.     In December 2016, McKinsey prepared a report that identified three of the most
27   influential individuals on Twitter with respect to criticism of KSA’s policies. Plaintiff was one
28

      ____________________________________________________________________________________________________
                                    COMPLAINT AND DEMAND FOR JURY TRIAL

     Case No. __                                   7
             Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 8 of 33



1    of these individuals. On information and belief, McKinsey subsequently gave the report to
2    MBS.
3                                         The McKinsey Report.
4             33.   Before McKinsey published the report, Plaintiff was one of many dissidents
5    who protested the corruption and human rights violations of KSA. After the publication of
6    McKinsey’s report, Plaintiff became one of three. By publishing this report and furnishing it to
7    MBS, McKinsey effectively put a target on Plaintiff’s back.
8             34.   On information and belief McKinsey is still working with MBS and conducting
9    training at his MISK Foundation.
10            35.   At the drafting of the report, it was foreseeable that such information would be
11   used to target dissidents at least in part because KSA’s abysmal human rights record and utter
12   contempt for democratic values, political criticism and freedom of expression is well known.
13

14                    Twitter’s Flawed Security and It’s Misleading of Plaintiff
15            36.   In 2015, Twitter’s terms of service contained a privacy policy. The privacy
16   policy indicates that direct messages and non-public communications on the Twitter platform
17   allow users’ to control who saw their content. Twitter, due to the herein alleged conduct, has
18   breached the terms of service and privacy policy.
19            37.   Reports indicate Twitter hired Al Zabarah on or about August of 2013.
20            38.   As of 2018 Twitter had 3,900 employees and generated over $3 billion of
21   yearly revenue, based upon over 320 million active users.
22            39.   Known as the “Arab Spring”, December 2010 through 2012 saw a wave of
23   popular protests in the Arab world against autocratic governments in the region. According to
24   numerous social scientists and regional experts and analysts familiar with the region, social
25   media in general and Twitter in particular was at least one of the driving forces behind the
26   “Arab Spring.” Autocratic governments in the Arab world, including KSA have recognized
27   this.
28

      ____________________________________________________________________________________________________
                                  COMPLAINT AND DEMAND FOR JURY TRIAL

     Case No. __                                   8
            Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 9 of 33



1            40.     Twitter has also been used as a platform for those seeking the overthrow of
2    autocratic regimes outside of the Arab world, including Moldova and Ukraine.
3            41.     Nevertheless, on information and belief, Twitter, at around the time of hiring
4    Alzabarah, did not investigate potential employees’ political alliances or connections to foreign
5    governments to determine whether such potential hires would abuse their positions to hack into
6    the private and sensitive data of Twitter’s users.
7            42.     When an employee joins Twitter, he or she is supposed to apply for access to
8    certain accounts. Grants of access depend upon the team of which the employee is a member.
9            43.     On information and belief, Twitter does not have a practice or policy of
10   periodically investigating the employees to determine whether they pose a danger to the
11   privacy of Twitter’s users.
12           44.     At or about the time Alzabarah penetrated Twitter he met in California with
13   Ahmed Al-Jabreen. Al-Jabreen founded a Saudi technology company, Samaat, which has
14   ongoing business relationships with MISK, which is an MBS-controlled multi-billion dollar
15   foundation, which later hired Alzabarah as its CEO.
16           45.     KSA recruited Alzabarah to access Plaintiff’s private Twitter information (e.g.
17   direct messages and other confidential data and information that are not available to the public)
18   and leak it to KSA.
19           46.     The private confidential information Plaintiff had trustingly left in Twitter’s
20   care included his unique and complex Twitter password, a private email address and private
21   telephone number, neither of which Plaintiff had shared with the public or with KSA.
22           47.     Twitter, at the end of 2015, became aware of Alzabarah’s activities. After
23   conducting an investigation, Twitter fired Alzabarah in December 2015. After Alzabarah’s
24   return to Saudi Arabia, MBS appointed him CEO of one of the multi-billion dollar MISK
25   Foundation.
26           48.     On December 11, 2015, Twitter sent out safety notices to the owners of a few
27   dozen accounts Alzabarah had accessed including security and privacy researchers,
28

      ____________________________________________________________________________________________________
                                   COMPLAINT AND DEMAND FOR JURY TRIAL

     Case No. __                                   9
           Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 10 of 33



1    surveillance specialists, policy academics and journalists. The notice included the following:
2    “As a precaution, we are alerting you that your Twitter account is one of a small group of
3    accounts that may have been targeted by state-sponsored actors”.       Plaintiff was never sent this
4    safety notice.
5            49.      Instead, on February 17, 2016 Twitter sent Plaintiff a message indicating,
6    among other things, that Twitter “recently learned about-and immediately fixed-a bug that
7    affected our password recovery systems for about 24 hours last week. The bug had the
8    potential to expose the email address and phone number associated with a small number of
9    accounts. In our investigation, we discovered that the email address and phone number linked
10   to your account was viewed by another account and we wanted to alert you as soon as
11   possible.” A true and accurate copy of Twitter’s message to Plaintiff is attached as Exhibit B.
12   This message did not warn Plaintiff that his account had been hacked by an agent of KSA
13   despite Twitter having reason to believe that this had happened to Plaintiff’s Twitter account.
14

15           First Cause of Action Against Twitter, Inc., and Does 1-5 for Violation of the
16                        Stored Communications Act, 18 U.S.C. §2701, et. seq.
17           50.      Plaintiff repeats and repleads each allegation in Paragraphs 1-49 as though fully
18   set forth herein.
19           51.      In hacking into and accessing Plaintiff’s confidential Twitter information,
20   Alzabarah intentionally exceeded his authorization to access that facility and thereby
21   authorized access to electronic communication while it was in electronic storage.
22           52.      Plaintiff is informed and believes and based thereon alleges that one or more of
23   Twitter’s managing agents ratified this conduct by concealing from Plaintiff the fact that
24   Alzabarah, while likely acting as an agent for Saudi regime, had singled out Plaintiff’s account
25   and wrongly obtained access to this information.
26           53.      As a direct and legal result of Twitter’s violation of 18 U.S.C. §2701, Plaintiff
27   has suffered loss of property and has incurred out-of-pocket expenses in excess of $75,000.
28

      ____________________________________________________________________________________________________
                                   COMPLAINT AND DEMAND FOR JURY TRIAL

     Case No. __                                   10
           Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 11 of 33



1    Plaintiff had to move out of his apartment, withdraw from his graduate studies, and actually
2    lived in hotels for four months.
3            54.       As a direct and legal result of Twitter’s violation of 18 U.S.C. §2701, Plaintiff
4    has also suffered stress, anxiety, emotional distress, pain and suffering, inconvenience, mental
5    anguish, loss of enjoyment, and damage to personal and professional reputation.
6            55.       Twitter’s unlawful actions are intentional, willful, and/or are taken in willful
7    disregard of Plaintiff’s ’s rights.
8            56.       In addition to general and economic damages, Plaintiff seeks punitive damages
9    in an amount sufficient to punish Twitter and to protect future Twitter users from Defendant’s
10   wrongful practices described herein.
11

12                 Second Cause of Action Against Twitter and Does 1-5 for Violation of
13                       California Business & Professions Code §17200, et. seq.
14           57.       Plaintiff repeats and repleads each allegation in Paragraphs 49 as though fully
15   set forth herein.
16           58.       By doing the acts alleged above herein Twitter has violated the Stored
17   Communications Act, and has engaged in an unlawful business practice that is prohibited by
18   §17200.
19           59.      By doing the acts alleged above herein Twitter has engaged in a fraudulent or
20   deceptive business practice that is prohibited by §17200.
21           60.      By doing the acts alleged above herein Twitter has engaged in an unfair
22   business practice that is prohibited by §17200.
23           61.      As a direct and legal result of Defendant’s violation of §17200 et. seq., Plaintiff
24   has suffered loss of property and has incurred out-of-pocket expenses in excess of $75,000.
25           62.      As a direct and legal result of Defendant’s violation of §17200 et. seq., Plaintiff
26   has suffered Dr. Abdulhadi has suffered humiliation, stress, anxiety, emotional distress, pain
27

28

      ____________________________________________________________________________________________________
                                    COMPLAINT AND DEMAND FOR JURY TRIAL

     Case No. __                                     11
           Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 12 of 33



1    and suffering, inconvenience, mental anguish, loss of enjoyment, loss of dignity, and damage
2    to personal and professional reputation.
3            63.    Plaintiff seeks injunctive relief to protect future Twitter users from Defendant’s
4    discriminatory employment practices described herein.
5

6                        Third Cause of Action Against Twitter and Does 1-5 for
7                                           Invasion of Privacy
8            64.     Plaintiff repeats and repleads each allegation in Paragraphs 49 as though fully
9    set forth herein.
10           65.     Plaintiff had a legally protected privacy interest in the private direct messages he
11   had sent and received via Twitter.
12           66.     Plaintiff had a legally protected privacy interest in the personal data he had
13   stored on Twitter that contained information regarding his identity, telephone number, etc.
14           67.     Plaintiff’s expectation that this information would remain confidential was
15   reasonable in that Twitter had promised its users that they would have control over such
16   information.
17           68.     The invasion of Plaintiff’s privacy interest in the confidential information and
18   the direct messages was offensive to Plaintiff and would offend a reasonable person.
19           69.     Plaintiff is informed and believes and based thereon alleges that one or more of
20   Twitter’s managing agents ratified this conduct by concealing from Plaintiff the fact that
21   Alzabarah, while likely acting as an agent for Saudi regime, had singled out Plaintiff’s account
22   and wrongly obtained access to this information.
23           70.     As a direct and legal result of Defendant’s invasion of Plaintiff’s privacy,
24   Plaintiff has suffered stress, anxiety, emotional distress, pain and suffering, inconvenience,
25   mental anguish, mental anguish, and loss of dignity.
26           71.     Twitter’s unlawful actions are intentional, willful, and/or are taken in willful
27   disregard of Plaintiff’s ’s rights.
28

      ____________________________________________________________________________________________________
                                   COMPLAINT AND DEMAND FOR JURY TRIAL

     Case No. __                                   12
           Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 13 of 33



1            72.      In addition to general and economic damages, Plaintiff seeks punitive damages
2    in an amount sufficient to punish Twitter and to protect future Twitter users from Defendant’s
3    wrongful practices described herein.
4

5                  Fourth Cause of Action Against McKinsey & Co. and Does 6-10 for
6                               Intentional Infliction of Emotional Distress
7            73.     Plaintiff repeats and repleads each allegation in Paragraphs 49 as though fully
8    set forth herein.
9            74.     McKinsey could not help but know of the vicious and brutal methods KSA has
10   used to suppress dissent, including attacks not only on dissenters, but on their close family
11   members and associates.
12           75.     Despite knowing these dangers, McKinsey intentionally, knowingly, or
13   recklessly named Plaintiff as one of the three most effective critics of KSA policies.
14           76.     McKinsey’s conduct in subjecting Plaintiff and his family to these dangers was
15   outrageous.
16           77.     As a direct and legal cause of consequence of McKinsey’s conduct Plaintiff has
17   suffered severe emotional distress. Plaintiff suffers and continues to suffer humiliation, stress,
18   anxiety, emotional distress, pain and suffering, mental anguish, and loss of enjoyment.
19           78. McKinsey’s unlawful actions are intentional, willful, and/or are taken in willful
20   disregard of Plaintiff’s ’s rights.
21           79.     In addition to general and economic damages, Plaintiff seeks punitive damages
22   in an amount sufficient to punish Twitter and to protect future Twitter users from Defendant’s
23   wrongful practices described herein.
24                       Fifth Cause of Action Against Twitter and Does 1-5 for
25                                     Intentional Misrepresentation
26           80.     Plaintiff repeats and repleads each allegation in Paragraphs 1-49 as though fully
27   set forth herein.
28

      ____________________________________________________________________________________________________
                                   COMPLAINT AND DEMAND FOR JURY TRIAL

     Case No. __                                   13
           Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 14 of 33



1            81.    Twitter, on or about February 17, 2016, represented to Plaintiff that a bug,
2    that had been fixed, had affected Twitter’s password recovery systems for about 24
3    hours the week prior. This bug, Twitter represented, “had the potential to expose the
4    email address and phone number associated with a small number of accounts. In our
5    investigation, we discovered that the email address and phone number linked to your
6    account was viewed by another account and we wanted to alert you as soon as possible.”
7            82.    Such representations were false and/or misleading. The effect of these
8    representations, even if true, misled Plaintiff into believing that his Twitter account had
9    not been hacked by a Twitter employee who had been recruited by the Kingdom of
10   Saudi Arabia to gain access to Plaintiff’s private Twitter information.
11           83.    Twitter knew that the representations were false when Twitter made the
12   representations. Alternatively, Twitter made the representations recklessly and without
13   regard for their truth.
14           84.    Twitter intended that Plaintiff rely on the representations.
15           85.    Plaintiff reasonably relied on Twitter’s representations by not taking the
16   security precautions that he would have done so had he known the truth. .
17           86.    As a direct and legal result of Twitter’s intentional misrepresentations to
18   Plaintiff, Plaintiff has suffered loss of property and has incurred out-of-pocket expenses in
19   excess of $75,000. Plaintiff had to move out of his apartment, withdraw from his graduate
20   studies, and actually lived in hotels for four months
21           87.    As a direct and legal result of Twitter’s intentional misrepesentation, Plaintiff has
22   also suffered stress, anxiety, emotional distress, pain and suffering, inconvenience, mental
23   anguish, loss of enjoyment, and damage to personal and professional reputation.
24           88.    Twitter’s conduct was intentional, willful, and/or are taken in willful disregard
25   of Plaintiff’s ’s rights. As such, Plaintiff seeks an award of exemplary and/or punitive
26   damages against Twitter in a sum to be determined according to proof at trial.
27

28

      ____________________________________________________________________________________________________
                                  COMPLAINT AND DEMAND FOR JURY TRIAL

     Case No. __                                   14
           Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 15 of 33



1                        Sixth Cause of Action Against Twitter and Does 1-5 for
2                                      Negligent Misrepresentation
3            89.     Plaintiff repeats and repleads each allegation in Paragraphs 1-49 as though
4    fully set forth herein.
5            90.     Twitter, on or about February 17, 2016, represented to Plaintiff that bug,
6    that had been fixed, had affected Twitter’s password recovery systems for about 24
7    hours the week prior. This bug, Twitter represented, “had the potential to expose the
8    email address and phone number associated with a small number of accounts. In our
9    investigation, we discovered that the email address and phone number linked to your
10   account was viewed by another account and we wanted to alert you as soon as
11   possible.”
12           91.     Such representations were false and/or misleading. The effect of these
13   representations, even if true, misled Plaintiff into believing that his Twitter account
14   had not been hacked by a Twitter employee who had been recruited by the Kingdom of
15   Saudi Arabia to gain access to Plaintiff’s private Twitter information.
16           92.     Although Twitter may have honestly believed that the representations
17   were true, Twitter had no reasonable grounds for believing the representations were
18   true when Twitter made such representations.
19           93.     Twitter intended that Plaintiff rely on the representations.
20           94.     Plaintiff reasonably relied on Twitter’s representations by not taking the
21   security precautions that he would have done so had he known the truth.
22           95.     As a direct and legal result of Twitter’s negligent misrepresentations to
23   Plaintiff, Plaintiff has suffered loss of property and has incurred out-of-pocket expenses in
24   excess of $75,000. Plaintiff had to move out of his apartment, withdraw from his graduate
25   studies, and actually lived in hotels for four months.
26

27

28

      ____________________________________________________________________________________________________
                                  COMPLAINT AND DEMAND FOR JURY TRIAL

     Case No. __                                   15
           Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 16 of 33



1            96.       As a direct and legal result of Twitter’s negligent misrepesentation, Plaintiff
2    has also suffered stress, anxiety, emotional distress, pain and suffering, inconvenience, mental
3    anguish, loss of enjoyment, and damage to personal and professional reputation.
4

5                  Seventh Cause of Action Against Twitter and Does 1-5 for Concealment
6            97.       Plaintiff repeats and repleads each allegation in Paragraphs 1-49 as
7    through fully set forth herein.
8            98.       Twitter, on or about February 17, 2016, represented to Plaintiff that bug,
9    that had been fixed, had affected Twitter’s password recovery systems for about 24
10   hours the week prior. This bug, Twitter represented, “had the potential to expose the
11   email address and phone number associated with a small number of accounts. In our
12   investigation, we discovered that the email address and phone number linked to your
13   account was viewed by another account and we wanted to alert you as soon as
14   possible.” However, Twitter did not disclose to Plaintiff that his Twitter account had
15   been hacked by a Twitter employee who had been recruited by the Kingdom of Saudi
16   Arabia to gain access to Plaintiff’s private Twitter information. This misled Plaintiff
17   into believing that his private Twitter information was safe and had not been hacked by
18   a Twitter employee who was an agent of the autocratic regime that Plaintiff criticizes.
19           99.       Twitter intentionally failed to disclose to Plaintiff that his Twitter
20   account had been hacked by a Twitter employee who had been recruited by the
21   Kingdom of Saudi Arabia to gain access to Plaintiff’s private Twitter information [this
22   fact was known only to Twitter (and possibly Western intelligence officials) and
23   Plaintiff could not have discovered them on his own]. This misled Plaintiff into
24   believing that his private Twitter information was safe and had not been hacked by a
25   Twitter employee who was an agent of the autocratic regime that Plaintiff criticizes.
26

27

28

      ____________________________________________________________________________________________________
                                    COMPLAINT AND DEMAND FOR JURY TRIAL

     Case No. __                                     16
           Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 17 of 33



1            100.       Plaintiff did not know that his Twitter account had been hacked by a
2    Twitter employee who had been recruited by the Kingdom of Saudi Arabia to gain access
3    to Plaintiff’s private Twitter information (hereinafter “concealed facts”).
4            101.       Twitter intended to deceive Plaintiff by concealing the concealed facts.
5            102.       Had the concealed facts been disclosed, Plaintiff reasonably would
6    have behaved differently (e.g. taken safety precautions)
7            103.       As a direct and legal result of Twitter’s concealment, Plaintiff has suffered
8    loss of property and has incurred out-of-pocket expenses in excess of $75,000. Plaintiff had to
9    move out of his apartment, withdraw from his graduate studies, and actually lived in hotels for
10   four months.
11           104.       As a direct and legal result of Twitter’s concealment, Plaintiff has also
12   suffered stress, anxiety, emotional distress, pain and suffering, inconvenience, mental anguish,
13   loss of enjoyment, and damage to personal and professional reputation
14           105.       Twitter’s conduct was intentional, willful, and/or are taken in willful
15   disregard of Plaintiff’s ’s rights. As such, Plaintiff seeks an award of exemplary and/or
16   punitive damages against Twitter in a sum to be determined according to proof at trial.
17

18            Eighth Cause of Action Against Twitter and Does 1-5 for Negligent Hiring,
19                                Supervision, or Retention of Employee
20           106.      Plaintiff repeats and repleads each allegation in Paragraphs 1-49 as though
21   fully set forth herein.
22           107.      Twitter hired Alzabarah.
23           108.       Alzabarah became unfit and/or hazardous to perform the work for
24   which Alzabarah was hired.
25           109.      Twitter knew or should have known that Alzabarah was or became
26   unfit and/or hazardous to perform the work for which Alzabarah was hired and that
27   this unfitness and/or hazard created a particular risk to others including Plaintiff.
28

      ____________________________________________________________________________________________________
                                   COMPLAINT AND DEMAND FOR JURY TRIAL

     Case No. __                                   17
           Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 18 of 33



1            110.      As a direct and legal result of Alzabarah’s unfitness and/or hazard,
2    Plaintiff has suffered loss of property and has incurred out-of-pocket expenses in excess of
3    $75,000. Plaintiff had to move out of his apartment, withdraw from his graduate studies, and
4    actually lived in hotels for four months.
5            111.    As a direct and legal result of Alzabarah’s unfitness and/or hazard, Plaintiff
6    has also suffered stress, anxiety, emotional distress, pain and suffering, inconvenience, mental
7    anguish, loss of enjoyment, and damage to personal and professional reputation.
8            112.   Twitter’s negligence in hiring, supervising and/or retaining Alzabarah
9    was a substantial factor in causing Plaintiff’s harm.
10

11                                       PRAYER FOR RELIEF
12           1.     Compensatory damages for all economic loss, including but not limited to loss
13   of past or future income, to the extent allowed by law.
14           2.     General damages for pain, suffering, humiliation, and emotional distress to the
15   extent allowed by law.
16           3.     Punitive or exemplary damages, in an amount sufficient to punish the defendant
17   and to deter future similar misconduct, to the extent allowed by law.
18           4.     Injunctive and prospective relief as the Court may order to prevent further
19   wrongful acts, to the extent allowed by law.
20           5.     The costs of litigation, including reasonable attorney’s fees, to the extent
21   allowed by law.
22   DATED: October 18, 2019                RESPECTFULLY SUBMITTED
23
                                            KLEIMAN / RAJARAM
24
                                           By:     /s/ Mark Allen Kleiman, Esq.
25                                               Mark Allen Kleiman, Esq.
26

27                                          LAW OFFICES OF BEN GHARAGOZLI
                                            Ben Gharagozli, Esq.
28

      ____________________________________________________________________________________________________
                                  COMPLAINT AND DEMAND FOR JURY TRIAL

     Case No. __                                    18
           Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 19 of 33



1                                     DEMAND FOR JURY TRIAL
2
             Plaintiff demands a jury trial on all issues so triable.
3

4

5
     DATED: October 18, 2019                 RESPECTFULLY SUBMITTED

6
                                             KLEIMAN / RAJARAM

7

8                                           By:    /s/ Mark Allen Kleiman, Esq.
9
                                                  Mark Allen Kleiman, Esq.

10                                           LAW OFFICES OF BEN GHARAGOZLI
                                             Ben Gharagozli, Esq.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      ____________________________________________________________________________________________________
                                   COMPLAINT AND DEMAND FOR JURY TRIAL

     Case No. __                                    19
Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 20 of 33




           EXHIBIT A
           Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 21 of 33

           Last Modified 11/12/2016 18:36 Arabian Standard Time                                                     Printed




                                                                                                                              1
                                                                                                                              McKinsey & Company
                                                                  Sample Scan: Austerity measures in Saudi Arabia
Contents
                                                                In order to gauge citizen sentiment on recent austerity measures announced
                                                                in KSA, we closely analyzed data from twitter feed
Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 22 of 33




                                                                                                                                                                                Last Modified 11/12/2016 18:36 Arabian Standard Time
                                                                Understanding the terms used in our analysis
                                                                 ▪   Our tool is able to capture
                                                                     sample twitter feed data
                                                                 ▪   The tool captures real-time
                                                                     sentiment                                    Twitter
                                                                                                                   feed
                                                                 ▪   The maximum number of                                    Mentions
                                                                     times content could appear    Impressions                              ▪   Number of new posts
                                                                                                                              (Volume)          captured
                                                                     to online users.
                                                                                                                                            ▪   Any activity made by




                                                                                                                                                                                Printed
                                                                 ▪   The number of
                                                                                                                                                users with the post. It
                                                                     conversations divided by      Engagement                 Interaction
                                                                                                      rate                                      can be a like,
                                                                     the number of mentions
                                                                                                                                                comment, or retweet
                                                                                                                 Influencer
                                                                 ▪   Key people who lead
                                                                     online conversations in
                                                                     their field
                                                                                                                                                         McKinsey & Company 2
                                                                Overview of social media activity in KSA over a one month period post
                                                                the announcement of austerity measures
Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 23 of 33




                                                                                                                                                                                                  Last Modified 11/12/2016 18:36 Arabian Standard Time
                                                                    Volume and intensity of social media activity related to
                                                                                                                                      Nature of sentiment related to austerity
                                                                    austerity
                                                                                                                                                            Positive
                                                                    §     Number of tweets > 20.31K, involving > 82.5K people                 Negative
                                                                                                                                                            5
                                                                    §     Potential reach (impressions) > 1.54 million people                         22%
                                                                    §     Number of interactions (likes and retweets) > 86.3K
                                                                    §     Number of conversations > 6.6K i.e. engagement                                               Neutral
                                                                                                                                                               74%
                                                                          rate >32.4%
                                                                    Most commonly used words related to austerity                     Profile of social media users discussing




                                                                                                                                                                                                  Printed
                                                                                                                                      austerity
                                                                    §     Majority of discussions are discussing the issuance royal
                                                                        decrees                                                                      Male Female Businesses
                                                                                                                                                                            13%
                                                                                                                                      Users              80%
                                                                                                                                                                         7%
                                                                Social Media analysis 27-09-16 to 27-10-16                                                                 McKinsey & Company 3
                                                                Decrease of university allowances, was the most discussed topic




                                                                                                                                                                                                   •••
                                                                                                                                                                                                          Negative
                                                                related to austerity                                                                                                                      Positive
                                                                                                                                                                                                          Neutral
Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 24 of 33




                                                                                                                                                                                                                     Last Modified 11/12/2016 18:36 Arabian Standard Time
                                                                      Top emerging themes                                                       Deep dive: University allowance
                                                                                                Negative             Neutral   Positive         §    Number of tweets> 3.44K, involving> 11.4K
                                                                                                                                                     people
                                                                                                                                                §    Potential reach (impressions) > 181.8 million
                                                                    Decreasing                   18%                  77%             4% 3.4K        people
                                                                    university                                                                  §    Number of conversations > 772 i.e. engagement
                                                                    allowance                                                                        rate >22.45%
                                                                                                                                                Positive tweet
                                                                      Highway                   17%            77%          6% 2.5K                   ‫ قيل لأعرابي‬٥٠٠_‫تخفيض_مكافاه_الجامعيين‬#
                                                                      fees                                                                            ‫ارتفع سعر الرغيف قال والله ما همني لوأصبحت‬
                                                                                                                                                     ‫حبة القمح بدينار أنا أعبد الله كما أمرني ويرزقني‬
                                                                                                                                                 Translation:
                                                                                                                                                 #UniAllowanceDecrease A Bedouin was‫وعدني‬           ‫كما‬
                                                                                                                                                                                             told the
                                                                                                                                                 price of loaf increased, and he states he will




                                                                                                                                                                                                                     Printed
                                                                     Royal                                                                       worship God regardless and God will provide as
                                                                                               14%           81%        5% 2.1K
                                                                     decrees                                                                     promised
                                                                                                                                                Negative tweet
                                                                                                                                                     ‫ اتمنى ايقاف‬٥٠٠_‫تخفيض_مكافاه_الجامعيين‬#
                                                                                                                                                        ‫صرف المليارات لمصر وبعض الدول العربية‬
                                                                                              7%        1%
                                                                    Salary advice/                                                                 ‫باستثناء سوريا واليمن والعراق لان ببلدهم حروب‬
                                                                                                             696                                 Translation:
                                                                    discussion
                                                                                                  92%                                            #UniAllowanceDecrease I would hope ‫معهم‬ we ‫ونوقف‬
                                                                                                                                                 decrease foreign aid to countries like Egypt that
                                                                                                                                                 don’t have war
                                                                Social Media analysis 27-09-16 to 27-10-16                                                                                McKinsey & Company   4
                                                                The second most tweeted hashtag was #HighwayFeesIssuance with 2.5K
                                                                tweets - ‫فرض_رسوم_علي_الطرق_السريعه‬
Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 25 of 33




                                                                                                                                                                                                            Last Modified 11/12/2016 18:36 Arabian Standard Time
                                                                ▪   Most negative mentions are
                                                                    complaining about current                                             ‫ف الذي حصل بالدوله من خفض رواتب ليست حالة تقشف بل هيه‬
                                                                    street quality and traffic,                                             ‫خطه علاجيه لعلاج ظاهره التصخم وخنق عنقه بأسرع طريقه كي‬
                                                                                                                                                                     ‫ من القيمة الحاليه‬٪٤٠ ‫ينخفض‬
                                                                    therefore highway maintenance                  Positive                                      ‫فرض_رسوم_علي_الطرق_السريعه‬#
                                                                    should precede the fees issued Negative                          Translation:
                                                                                                                    6%               This is not austerity, this is a plan to remedy
                                                                                                             17%                     our high inflation and reduce it by over 40%
                                                                             ‫فرض_رسوم_علي_الطرق_السريعه‬#
                                                                      ‫المفروض يحاسب كل شخص كان سبباً بأن‬                             #HighwayFeesIssuance
                                                                    ‫تصبح شوارعنا هكذا وبعدين افرضوا الرسوم‬
                                                                                                                #_‫فرض‬
                                                                                                               _‫رسوم_علي‬
                                                                 Translation:
                                                                                                                 _‫الطرق‬
                                                                 #HighwayFeesIssuance
                                                                 The individuals who are responsible for
                                                                                                                ‫السريعه‬               ▪    Economist with 41.6 K followers
                                                                 our streets’ current state should be                                      discusses the topic of highway
                                                                 prosecuted before the issuing the fees                                    fees issuance




                                                                                                                                                                                                            Printed
                                                                                                                     77%
                                                                                                                           Neutral   ‫لن ينجح تعزيز الايرادات بفرض رسوم لدي النقل والبلديات وغيرها‬
                                                                                                                                                             ‫الا بتزامن ذلك بوقف هدر مالي لديهم بمئات‬
                                                                                                                                                          ‫فرض_رسوم_علي_الطرق_السريعه‬#‫الملايين‬




                                                                                                                                                                                                 C
                                                                    Word cloud                                                         Translation:
                                                                                                                                       Increasing revenue by issuing fees like
                                                                                                                                       this won’t work unless there’s a
                                                                                                                                       simultaneous decrease the millions
                                                                                                                                       wasted in the government.
                                                                                                                                       #HighwayFeesIssuance
                                                                Social Media analysis 27-09-16 to 27-10-16                                                                 McKinsey & Company           5
                                                                Female users have been more satirical regarding austerity, whereas male
                                                                users have higher negative sentiment
Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 26 of 33




                                                                                                                                                                                                              Last Modified 11/12/2016 18:36 Arabian Standard Time
                                                                      Sentiment of female users                        Breakdown of total users                Sentiment of male users
                                                                                                                           Business
                                                                                                                                     13%
                                                                                                                       Female
                                                                                                                                7%                      Male
                                                                                                 Positive                                                                              Positive
                                                                          Negative                                                    82.5K                          Negative
                                                                                                4%                                                                                    6%
                                                                                     19%
                                                                                                                                      people                                 21%
                                                                                                                                           80%
                                                                                                             Neutral                                              Neutral
                                                                                                    77%                                                                                 73%




                                                                                                                                                                                                              Printed
                                                                     ▪    Majority of tweets are satirical, and the highest                        ▪   High negative sentiment around austerity, most
                                                                          mentioned topic is the decrease of university                                individuals stating austerity should begin with
                                                                          allowances                                                                   government spending not with citizen fees
                                                                              ‫ شكل الفلوس اللي‬٥٠٠_‫تخفيض_مكافاه_الجامعيين‬#                       ‫الناس تعبت قرارات تقشف بالداخل وتبرعات بالمليارات‬
                                                                                    😂‫ كلها فلوسنا المسروقه‬2030 ‫يتكلمون عنها ب‬                    ‫للخارج هذا سيورث كارثة انسانية داخلية فالفقر بزدياد‬
                                                                         Translation:                                                                         ‫بشكل غير طبيعي اتقوا الله بنا نحن اولا‬
                                                                                                                                               Translation:
                                                                         #UniAllowanceDecrease I guess the revenues projected                  People are tired of internal austerity measures that
                                                                         in Vision 2030 is coming out of our pockets 😂                         will increase poverty, but foreign aid keeps
                                                                                                                                               increasing!
                                                                Social Media analysis 27-09-16 to 27-10-16                                                                             McKinsey & Company 6
                                                                Discussion is declining in terms of tweets, however negative
                                                                sentiment has been consistently high1
Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 27 of 33




                                                                                                                                                                                                                               Last Modified 11/12/2016 18:36 Arabian Standard Time
                                                                     Time series with volume (tweets) with sentiment
                                                                                                                                                                                                              Negative
                                                                                                                                                                                                              Positive
                                                                                           9766                             ‫"مليارا ريال لتطوير سوق عكاظ" في حقبة التقشف وترشيد‬
                                                                                                                                    ‫الإنفاق وخفض المكافآت ورفع الدعم والرسوم هل يصح‬                           Neutral
                                                                                                                                                      !‫المحافظة على مثل هذه المشاريع؟‬
                                                                                                                             2 Billion to renovate Okaz market during austerity,
                                                                                          19.6%                              decreased spending/allowances /subsidies.
                                                                                                                             Should we spend on such projects?
                                                                                           4.6%
                                                                                                               -54%
                                                                                                                          4536
                                                                                                                          22%                 -32%
                                                                                          75.5%                                                                   3094
                                                                                                                          5%
                                                                                                                                                                     22.7%              -34%
                                                                                                                                                          5.5%                                   2038




                                                                                                                                                                                                                               Printed
                                                                                                                          73%                                                                           21%
                                                                                                                                                                                          4.5%
                                                                                                                                                                  71%
                                                                                                                                                                                                 74%
                                                                                    28/9 - 01/10                      02/10 - 05/10                       06/10 - 09/10                   10/10 - 13/10
                                                                     Deep dive: time series
                                                                       ▪   The first quarter of October saw high discussion on austerity with over 9.8K tweets in the span of four days
                                                                       ▪   Tweets throughout mid-October have decreased 20% in volume, however individuals in discussion are mostly
                                                                           negative about the austerity measures, stating that other spending (i.e project spending, foreign aid …) should
                                                                           be have been decreased
                                                                1 Social Media analysis 28-09-16 to 13-10-16                                                                                            McKinsey & Company 7
                                                                Major influencers in Saudi driving discussion regarding austerity measures
Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 28 of 33




                                                                                                                                                                                                                                                         Last Modified 11/12/2016 18:36 Arabian Standard Time
                                                                                     Khalid AlAlkami                                         Omar Abdulaziz                                         Ahmad
                                                                    Theme
                                                                    Followe-
                                                                                                           355.9 K                                              182.65 K                                                 144 K
                                                                    rs
                                                                     Interact-
                                                                                                             4.45 K                                                  521                                                   877
                                                                        ion
                                                                                      ▪     Saudi writer, comments are                       ▪   Saudi influencer with high                         ▪     Ahmed tweets mostly on
                                                                                            mostly revolving around the                          following, mainly uses Twitter                           economic topics as well as
                                                                                            Saudi economy                                        and Snapchat                                             Saudi society hot topics
                                                                                      ▪     He also discusses different hot                  ▪   Omar has a multitude of                            ▪     He has written 3 tweets that
                                                                                            topics effecting the Saudi                           negative tweets on topics such                           had over 877 likes and
                                                                                            society                                              as austerity and the royal                               retweets
                                                                                      ▪     Wrote multiple negative tweets                       decrees




                                                                                                                                                                                                                                                         Printed
                                                                                            regarding austerity
                                                                    Example
                                                                                                                                                         ‫حتى الآن لم يخرج أي مسؤول سعودي رفيع‬
                                                                                             ‫لا اعتراض على شد الحزام لكن ابدأوا بغلق منابع‬
                                                                                                                                                 ! ‫أوامر_ملكية‬# ‫المستوى ليتحدث مع الشعب عن الـ‬
                                                                                               ‫الفساد واستعادة الأراضي والمرافق المسروقة‬
                                                                                                                                                    ‫لابد من المكاشفة والصدق مع المواطنين أخبروهم‬            ‫ سيستمر تتفاوض على‬BEA : ‫بي بي سي‬
                                                                                                ‫والممنوحة بلا وجه حق والمخصصات قبل جيب‬
                                                                                                                                                                                     .‫بالحقيقة‬          ‫ مليار جنيه‬٤٠ ‫صفقة اسلحة مع السعودية بقيمة‬
                                                                                                                                   ‫المواطن‬
                                                                                                                                              Translation:                                                      ‫تقشف‬# .. ) ‫مليار ريال‬١٨٧( ‫استرليني‬
                                                                                          Translation:                                        Not a single Saudi high-level
                                                                                          Not objecting on decreasing spending,                                                                     Translation:
                                                                                                                                              representative has addressed the
                                                                                          but decreasing corruption in its entirety                                                                 Saudi is still negotiating an arms deal
                                                                                                                                              #RoyalDecrees ! There should be
                                                                                          should precede citizen’s pockets                                                                          with BEA, according to BBC the
                                                                                                                                              honesty with the citizens, tell them the
                                                                                                                                                                                                    contract is worth 40 billion GBP
                                                                                                                                              truth




                                                                                                                                                                                           (3
                                                                                                                                                                                                ~
                                                                                                                                                                                                    #Austerity




                                                                                                                                                                                                                                    ...
                                                                Social Media analysis 27-09-16 to 27-10-16                                                                                                                   McKinsey & Company      8
                                                                In addition to twitter, there is a high coverage of austerity measures on
                                                                various news channels as well
Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 29 of 33




                                                                                                                                                                                                                    Last Modified 11/12/2016 18:36 Arabian Standard Time
                                                                  Coverage1 of ‘austerity’ across various media channels                                News: Okaz newspaper
                                                                                                                                                        “Even if members of the society reduce their
                                                                        Twitter                                                                         spending, there will still be difficulty managing
                                                                                                                                                2,030   with the decreased salaries. I know many
                                                                                                                                                        individuals who have never known luxury but
                                                                        News                                                                            have little to no savings at month’s end. They
                                                                                                                        1,066                           can barely afford their current expenses but
                                                                                                                                                        they are most effected.”
                                                                        Blogs
                                                                                        61                                                              -Khalid AlSulaiman
                                                                          •




                                                                      Forums 13
                                                                                                                                                        News: Al-Jazirah newspaper
                                                                          :p




                                                                                                                                                                                                                    Printed
                                                                                                                                                        “It’s highly unlikely that the Saudi citizen will
                                                                                                                                                        transform from a lazy consumer to a productive
                                                                    Rationale
                                                                                                                                                        frugal individual; unless motivated or compelled
                                                                    ▪    According to Twitter’s MENA sales manager,                                     to do so. We should welcome the austerity
                                                                         Saudis produce over 500K tweets daily                                          measures!”
                                                                    ▪    Based on statistics published in 2015, the total                               -Jasser AlHarbash
                                                                         Saudi Arabian registered users are 316 million




                                                                                                                                                                                                      -
                                                                         Twitter users
                                                                1 Social Media analysis 27-09-16 to 27-10-16; number of tweets/ articles etc.
                                                                SOURCE: Alyawm, BBC                                                                                                        McKinsey & Company   9
Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 30 of 33




             EXHIBIT B
Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 31 of 33
      1111 Public Mobile ":;:"' I ~ 4 :23 PM                       ® 18% [ 0•
                                  4 Messages
      ( lnbox          Important informati on from Twitter a ...
                                                                   A    V

             Twitter                                  2016-02-17 •
         To: Omar Alzahrani                                 Details


         -      Dear @oamaz7,



         We are writing to let you know that we recently
         learned about - and immediately fixed - a bug that
         affected our password recovery systems for about
         24 hours last week. The bug had the potential to
         expose the email address and phone number
         associated with a small number of accounts.


         In our investigation, we discovered that the email
         address and phone number linked to your account
         was viewed by another account and we wanted to
         alert you as soon as possible.


         We take these incidents very seriously, and we're
         sorry this occurred. Any user that we find to have
         exploited the bug to access another account's
         information will be permanently suspended, and we
         will also be engaging law enforcement as
         appropriate so they may conduct a thorough
         investigation and bring charges as warranted.

       p               □                EJ              ~               [~f
Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 32 of 33
      1111 Public Mobile ":;:' I ~ 4 :23 PM                   ® 18% [ 0•
                               4 Messages
      ( lnbox       Important information from Twitter a...
                                                              A    V
         While the viewable information alone can't directly
         be used to access your account in any way, we do
         recommend you take the fol lowing steps to further
         secure your Twitter account:



             • Require additional information be entered
                in order to initiate a password reset. This
                feature will require that you enter your
                account email address or mobile number, in
                addition to your username, in order to send a
                password reset email or SMS/text.
             • Be sure to use a strong password - at least
                10 (but more is better) characters and a
                mixture of upper and lowercase letters,
                numbers, and symbols - that you are not
                using for any other accounts or sites.
             • Consider using login verification. Instead
                of relying on just a password, login
                verification introduces a second check to
                make sure that you and only you can access
                your Twitter account.
             • Check the Applications tab at http://
                twitter.com/settings/applications and revoke
                the access privileges of any third party
                applications that you do not recognize.

       p             □              EJ              ~              [~f
Case 3:19-cv-06694-LB Document 1 Filed 10/18/19 Page 33 of 33
      1111 Public Mobile ":;:' I ~ 4 :23 PM                     ® 17% 0    •

                               4 Messages
      ( lnbox       Important information from Twitter a ...
                                                               A     V

                of relying on just a password, login
                verification introduces a second check to
                make sure that you and only you can access
                your Twitter account.
             • Check the Applications tab at http://
                twitter.com/settings/applications and revoke
                the access privileges of any third party
                applications that you do not recognize.
             • If you'd like to review logins for your
                account you can do that at the Twitter data
                dashboard in your settings.



         For more information about making your Twitter and
         other Internet accounts more secure, read our Help
         Center and the FTC's guide on passwords.


         - The Twitter security team



                                     Help

                  Twitter, Inc. 1355 Market Street, Suite 900
                          San Francisco, CA 94103



         See More                                                   ~


       p             LJ              EJ             ~                [~f
